Name: Commission Regulation (EC) No 593/96 of 2 April 1996 determining the percentages of quantities which may be allowed in respect of import licence applications lodged in March 1996 under additional tariff quotas for meat provided for in Regulation (EC) No 417/96 for the Republic of Poland and the Republic of Hungary
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Europe;  animal product
 Date Published: nan

 No L 84/32 PEN Official Journal of the European Communities 3 . 4. 96 COMMISSION REGULATION (EC) No 593/96 of 2 April 1996 determining the percentages of quantities which may be allowed in respect of import licence applications lodged in March 1996 under additional tariff quotas for meat provided for in Regulation (EC) No 417/96 for the Republic of Poland and the Republic of Hungary THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 417/96 of 7 March 1996 setting for the period 1 January to 30 June 1996 rules of application for the additional tariff quotas for beef and veal provided for by Council Regula ­ tion (EC) No 3066/95 for the Republic of Poland and the Republic of Hungary ('), and in particular Article 3 (4) thereof, processed products must be reduced proportionately in accordance with Article 3 (4) of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The following percentages of quantities covered by import licence applications submitted in respect of the period 1 January to 30 June 1996 under the quotas referred to in Regulation (EC) No 417/96 may be allowed: (a) 100 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 originating in Poland; (b) 47,993 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 originating in Hungary, (c) 13,622 % of quantities covered by applications in respect of products falling within CN codes 1602 50 31 and 1602 50 39 originating in Poland. Article 2 This Regulation shall enter into force on 9 April 1996 . Whereas Article 1 ( 1 ) of Regulation (EC) No 417/96 fixes the quantities of fresh, chilled or frozen beef and veal originating in Poland and Hungary and of processed products originating in Poland which may be imported on special terms in respect of the period 1 January to 30 June 1996; whereas the quantities of beef and veal covered by import licence applications submitted are such that applications may be accepted in full ; whereas, however, quantities covered by applications in respect of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 59, 8 . 3 . 1996, p. 7.